Case 2:19-cv-01444-GW-KS Document 41 Filed 07/26/19 Page 1 of 2 Page ID #:731



                                 UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
                                   CIVIL MINUTES—GENERAL

Case No.       CV 19-1444-GW-KSx                                                 Date     July 26, 2019

Title BlackBerry Limited v. Twitter, Inc.                                                        Page     1 of 2

Present: The Honorable          GEORGE H. WU, UNITED STATES DISTRICT JUDGE

              Javier Gonzalez                                                       None Present
               Deputy Clerk                                                        Court Reporter

    Attorneys Present for Plaintiff(s)                                 Attorneys Present for Defendant(s)

               None Present                                                         None Present

Proceedings: IN CHAMBERS – ORDER REGARDING HEARINGS ON PENDING
             MOTIONS



        The parties have the following motions pending:
            Case No. 18-1844, Docket No. 242-2 (see also Docket No. 243): Application to File
             Documents Under Seal for Defendant Snap’s Motion for Leave to File a First
             Amended Answer and Counterclaims,1 scheduled for hearing August 15, 2019 at 8:30
             am;
            Case No. 19-1444, Docket No. 39: Defendant Twitter’s Motion to Dismiss First
             Amended Complaint, scheduled for hearing August 29, 2019 at 8:30 am by means of
             Court Order with briefing schedule entered at Docket No. 38 in that case;
            Case No. 18-1844, Docket No. 239: Defendants Facebook and Snap’s Consolidated
             Motion for Summary Judgment of Invalidity of the ’351, ’929, and ’120 Patents, set
             for hearing August 29, 2019 at 8:30 am by means of Court Order entered at Docket
             No. 231 in that case;
            Case No. 18-1844, Docket No. 244: BlackBerry’s Motion for Partial Summary
             Judgment of Infringement of the ’084 Patent, set for hearing September 5, 2019 at

        1
          The only occurrence of this motion on the docket is as an attachment to an application to seal. However,
BlackBerry has proceeded to file an opposition to the motion as if properly filed and noticed for hearing for August
15, 2019.

CV-90                                   CIVIL MINUTES—GENERAL                           Initials of Deputy Clerk JG
Case 2:19-cv-01444-GW-KS Document 41 Filed 07/26/19 Page 2 of 2 Page ID #:732



                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA
                              CIVIL MINUTES—GENERAL

Case No.     CV 19-1444-GW-KSx                                    Date      July 26, 2019

Title BlackBerry Limited v. Twitter, Inc.                                          Page     2 of 2

            8:30 am;
           Case No. 18-1844, Docket No. 247: BlackBerry’s Motion for Partial Summary
            Judgment of Infringement of the ’250, ’173, and ’120 Patents, set for hearing
            September 5, 2019 at 8:30 am.
For reasons of calendar management and judicial economy, the Court MOVES the hearing on
each pending motion to the same date/time, September 5, 2019 at 8:30 am.
        The reply to the Motion for Leave to File a First Amended Complaint remains due on
August 1, 2019. All oppositions to the summary judgment motions shall be due on August 8,
2019 and all replies to the summary judgment motions shall be due on August 15, 2019. The
reply to Twitter’s Motion to Dismiss the First Amended Complaint also remains due on August
15, 2019.




CV-90                            CIVIL MINUTES—GENERAL                     Initials of Deputy Clerk JG
